DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 06/07/2022, is acknowledged.  
Applicant has previously elected without traverse the invention of Group I, Claims 1-13, drawn to a dried, cross-linked foam/matrix comprising a biomolecule.  
Claims 1, 3, 5 and 7-22 are pending in this action.  Claims 2, 4, 6 have been cancelled previously.  Claims 1, 3, 5, 7 have been amended.  Claims 14-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 3, 5, 7-13 and 22 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application claims benefit of provisional U.S. Application No. 62/754,698, filed November 2, 2018.  

Information Disclosure Statement
The information disclosure statement, filed on 07/26/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Brian L. Skelton on 07/26/2022.  The application has been amended as follows: 
Cancel claim 5.  
Delete claim 1 and substitute therefor ---Claim 1.  A matrix comprising (i) a biomolecule selected from the group consisting of gelatin, collagen, elastin, and combinations thereof; (ii) a biocompatible polymer selected from the group consisting of polyethylene glycol, poly-L-lysine, alginate, chitosan, hyaluronic acid, chondroitin sulfate, pectin, cellulose, carboxymethylcellulose and mixtures thereof; and (iii) an active agent; and  wherein the biomolecule and biocompatible polymer are evenly distributed throughout the matrix; wherein the matrix is a dried, cross-linked foam; wherein the biomolecule is present at about 40% to about 80% (w/w) by the weight of said matrix; and wherein said matrix is non-lyophilized and has an absorption capacity of about 20 times to about 50 times a dry weight of the matrix.---
In claim 7 delete “25% (w/w)” and substitute therefor ---25% (w/w) by the weight of the matrix---
Delete claim 8 and substitute therefor ---Claim 8.  The matrix of claim 1 having a pore size ranging from about 100 µm to about 750 µm, and/or a thickness of at least 1 mm.---
Delete claim 17 and substitute therefor ---Claim 17.  The method of claim 15, wherein the crosslinking is carried out during or after the foaming step by using a crosslinking agent selected from the group consisting of 1-ethyl-3-(3-dimethylaminopropyl)carbodiimide, N-hydroxysuccinimide, and mixtures thereof.---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of compositions/foams that may include claimed compounds in combination with active agents and can be used for wound treatment (e.g., US 5,840,777; US 2011/0045034).  The prior art also teaches that soft collagen-gelatin sponges that can be prepared without lyophilization (Meyer et al.). 
The prior art does not teach or suggest the claimed invention as a matrix in a form of a dried, cross-linked foam comprising claimed compounds in claimed amounts and having an absorption capacity of 20-50 times a dry weight of said matrix.  To this point, applicant teaches (i) matrices prepared by methods of drying that exclude lyophilization, i.e., by simple and inexpensive drying methods that do not require a specialized equipment and/or eliminates a production of a hardened/compacted outer surface of the matrix (e.g., by air-drying under ambient conditions), and wherein (ii) said matrices have a significant absorption capacity of 20-50 (g/g) by the weight of dry matrix and provide a desired/controllable release rate of incorporated active agent(s).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claims 1, 3, 7-13 and 22 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-21, directed to the process of using (claim 14) and making (claims 15-21) an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/21/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Conclusion
Claims 1, 3, 7-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615